Citation Nr: 0940973	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee arthroscopic surgery.

2.  Entitlement to a rating in excess of 10 percent for 
residual trauma of the left ankle tendon.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to left knee and left ankle 
disabilities.

4.  Entitlement to service connection for a gynecological 
disorder, to include abdominal hysterectomy, right salpingo-
oophorectomy, and left partial oophorectomy.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) from  rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression and 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, a left knee 
disability was manifested by flexion to no less than 80 
degrees and extension to no less than 5 degrees following 
repetitive use, with no evidence of inflammatory arthritis, 
ankylosis, cartilage dislocation, malunion of the tibia and 
fibula, instability, or subluxation.

2.  Throughout the rating period on appeal, a left ankle 
disability was manifested by dorsiflexion to no less than 10 
degrees and plantar flexion to no less than 40 degrees, with 
no evidence of ankle instability, tendon abnormality, or 
ankylosis.  

3.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
2001; the current low back disorder is unrelated to service.

4.  A gynecological disorder was not manifest during service; 
gynecological pathology was not identified until 1996;  the 
current gynecological disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left knee arthroscopic surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5256-5262 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
residual trauma of the left ankle tendon have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5270-5274 
(2009).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A gynecological disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Rating in Excess of 10 Percent a Left Knee Disability

The Veteran seeks a rating in excess of 10 percent for her 
left knee disability, which as been rated throughout the 
rating period pursuant to DC 5010 for traumatic arthritis. 

The Board notes that VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that 
when a knee disorder was already rated under DC 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

In order to warrant a higher rating for the left knee, the 
evidence must show:

?	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
1.  Entitlement to a rating in excess of 10 percent for 
residuals of left knee arthroscopic surgery.

2.  Entitlement to a rating in excess of 10 percent for 
residual trauma of the left ankle tendon.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to left knee and left ankle 
disabilities.

4.  Entitlement to service connection for a gynecological 
disorder, to include abdominal hysterectomy, right salpingo-
oophorectomy, and left partial oophorectomy.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) from  rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression and 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, a left knee 
disability was manifested by flexion to no less than 80 
degrees and extension to no less than 5 degrees following 
repetitive use, with no evidence of inflammatory arthritis, 
ankylosis, cartilage dislocation, malunion of the tibia and 
fibula, instability, or subluxation.

2.  Throughout the rating period on appeal, a left ankle 
disability was manifested by dorsiflexion to no less than 10 
degrees and plantar flexion to no less than 40 degrees, with 
no evidence of ankle instability, tendon abnormality, or 
ankylosis.  

3.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
2001; the current low back disorder is unrelated to service.

4.  A gynecological disorder was not manifest during service; 
gynecological pathology was not identified until 1996;  the 
current gynecological disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left knee arthroscopic surgery have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5256-5262 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
residual trauma of the left ankle tendon have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5270-5274 
(2009).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A gynecological disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Rating in Excess of 10 Percent a Left Knee Disability

The Veteran seeks a rating in excess of 10 percent for her 
left knee disability, which as been rated throughout the 
rating period pursuant to DC 5010 for traumatic arthritis. 

The Board notes that VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that 
when a knee disorder was already rated under DC 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2009).

In order to warrant a higher rating for the left knee, the 
evidence must show:

?	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations- not to 
be combined with limitation of 
motion (20 percent under DCs 5003, 
5010); 
?	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
?	dislocated semilunar cartilage with 
frequent episodes of locking, pain, 
and effusion into the joint (20 
percent under DC 5258);
?	limitation of flexion to 30 degrees 
(20 percent under DC 5260);
?	limitation of extension to 15 
degrees (20 percent under DC 5261); 
or
?	malunion of the tibia and fibula, of 
either lower extremity, with 
moderate knee or ankle disability, 
requiring a brace (20 percent under 
DC 5262).

First, the report of a September 2001 VA joints examination 
revealed no evidence of inflammatory arthritis.  Similarly, 
the reports of May 2003 and January 2006 VA joints 
examinations revealed no constitutional symptoms of 
inflammatory arthritis.  The February 2008 VA joints 
examination revealed no constitutional symptoms of arthritis 
and no incapacitating symptoms of arthritis.  As such, X-ray 
evidence does not indicate degenerative arthritis consisting 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Therefore, a higher rating is not warranted 
under DC 5003.

Next, the Board finds that ankylosis is not present in the 
Veteran's left knee. Examination reports dated in September 
2001, May 2003, January 2006, and February 2008 explicitly 
noted that ankylosis was not present.  As such, the evidence 
does not support a higher rating under DC 5256 for her left 
knee based on ankylosis.  Further, the Board notes that the 
evidence did not show cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258. 
As such, a separate rating under DC 5258 is not for 
application. 

With respect to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the September 2001 VA examination, the Veteran's left knee 
revealed range of motion spanning from 0 to 120 degrees (0 to 
140 degrees is anatomically normal).  At the May 2003 VA 
examination, her left knee exhibited 0 to 110 degrees of 
range of motion.  

Upon examination in January 2006, her left knee showed a 
range of motion from 0 to 126 degrees, limited by pain.  When 
examined in February 2008, it was noted that she had flexion 
from 0 to 120 degrees (pain beginning at 95 degrees), with 
additional limitation of motion from 5 to 80 degrees 
following repetitive use.  

While some limitation of flexion and extension were noted, 
the evidence does not support a rating in excess of 10 
percent under DCs 5260 and 5261 for her left knee disability, 
even considering the additional loss of motion following 
repetitive use noted in February 2008. 

Flexion of the left knee has not been shown to be limited to 
30 degrees in order to warrant a 20 percent rating under DC 
5260.  Likewise, the medical evidence showed that she had 
extension only lacking 5 degrees, and, therefore, did not 
meet the criteria for higher rating under DC 5261.

In this case, the Board acknowledges the Veteran's complaints 
of pain in her left knee upon prolonged standing, kneeling, 
and walking, as well as her claimed inability to use stairs 
and ramps.  However, even considering pain, the evidence 
still does not show a limitation of motion that more nearly 
approximates the criteria for the next higher rating.  

Under DC 5262, malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  
As malunion of the tibia and fibula has not been 
demonstrated, this  diagnostic code is not for application.

The Board has additionally considered whether the Veteran is 
entitled to a separate rating for left knee instability 
pursuant to DC 5257.  Although there was moderate crepitus 
and positive patellar grinding test of the left knee at the 
September 2001 VA joints examination, the examiner found no 
evidence of effusion, instability, weakness, or abnormal 
movement.  

At the May 2003 VA joints examination, she reported "noise 
sounds" upon moving the left knee and ankle.  However, she 
indicated no episodes of dislocation or recurrent 
subluxation.  Upon examination, there was no evidence of 
effusion, instability, weakness, or abnormal movement.  
Although there was non-disabling tenderness to palpation on 
the lateral bony structures distally of the left knee, the 
patellar grinding test was negative.  The examiner further 
commented that the Veteran's left knee joint was "stable."    

Upon examination in January 2006, the Veteran reported no 
episodes of dislocation or recurrent subluxation, although 
she complained of instability, although there was 
suprapatellar effusion and tenderness to palpation of the 
lateral joint line.  Lachman test as well as anterior and 
posterior drawer tests were negative, however.  There was no 
finding of instability.  

At the most recent VA examination in February 2008, the 
Veteran reported one episode of effusion, but no episodes of 
giving way, instability, stiffness, weakness, dislocation, 
subluxation, or locking.  Upon examination, the examiner 
noted clicking, snapping, and grinding, but ultimately found 
that there was no instability or patellar abnormality.  Given 
the above findings, the evidence does not support a finding 
of left knee instability or subluxation. Accordingly, an 
assignment of a separate rating under DC 5257 is not 
warranted. 

In sum, the evidence does not support a higher rating under 
any relevant diagnostic code, nor does it show that the 
Veteran is entitled to a separate compensable rating for 
instability.  Therefore, the appeal is denied.

Rating in Excess of 10 Percent for a Left Ankle Disability

The Veteran also seeks a rating in excess of 10 percent for 
residual trauma of the left ankle tendon.  Throughout the 
rating period on appeal, the disability has been evaluated as 
10 percent disabling pursuant to DC 5024, tenosynovitis. 

Under DC 5024, tenosynovitis is to be rated on the basis of 
limitation of motion of the affected parts, as arthritis, 
degenerative.  The affected part in this case is the 
Veteran's left ankle.  In order to be assigned a rating in 
excess of 10 percent, the evidence must show the following:

?	ankylosis with plantar flexion less 
than 30 degrees (20 percent under DC 
5270); 
?	marked limitation of motion (20 
percent under DC 5271);
?	ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing 
position 20 percent under DC 5272); 
?	malunion of the os calcis or 
astragalus with marked deformity (20 
percent under DC 5273); or
?	astragalectomy (20 percent under DC 
5274).  

In applying the above provisions, the Board calls attention 
to 38 C.F.R. § 4.71a, Plate II, which indicates that the 
normal range of motion for the ankle is from full 
dorsiflexion at 20 degrees to 45 degrees plantar flexion.  
Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Upon VA examination in September 2001, the Veteran had full 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
She complained of swelling after standing one hour or sitting 
three hours.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  

When examined in again at a May 2003 VA joints examination, 
she described mild pain around the left ankle joint including 
the posterior aspect.  Despite these reports of pain, left 
ankle dorsiflexion was to 10 degrees and plantar flexion was 
to 40 degrees, with no painful motion.  She was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following reported use or during flare-ups.  There 
was no evidence of ankylosis.  

When examined in again at a January 2006 VA joints 
examination, she described left ankle swelling, discomfort, 
and sharp pain.  Despite these reports of pain, the Veteran 
had full dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  She was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following reported use or 
during flare-ups.  There was no evidence of ankylosis, and 
magnetic resonance imaging (MRI) was normal.

The Veteran was afforded her most recent VA joints 
examination in February 2008, at which time she reported mild 
lateral ankle swelling after walking long distances.  Range 
of motion testing revealed dorsiflexion to 20 degrees (with 
pain at 15 degrees) and plantar flexion to 40 degrees, with 
additional limitation of motion upon repetitive use due to 
pain.  There was no evidence of ankle instability, tendon 
abnormality, or ankylosis.  

Based on the above, there is no basis for an increased rating 
under DCs 5270, 5271, 5272, 5273, or  5274 during any portion 
of the rating period on appeal.  Indeed, even considering the 
additional limitation of motion upon repetitive use due to 
pain mentioned in the February 2008 VA examination report, 
her left ankle ranges of motion can not be said to be more 
than "moderate."  

Moreover, while acknowledging the Veteran's complaints of 
left ankle pain and swelling, there is no showing of 
ankylosis, malunion, or astragalectomy such as to enable a 
finding that her disability picture is most nearly 
approximated by the next-higher 20 percent evaluation.  
Therefore, a rating in excess of 10 percent is not warranted.

With respect to both increased rating claims, the Board has 
further considered whether referral under the provisions of 
38 C.F.R. § 3.321(b)(1)(2009) is warranted.  Although the 
evidence indicates that the Veteran went on disability from 
her job as a result of fibromyalgia and depression, the 
evidence dies nit show that she was unable to work as a 
result of her service-connected disabilities.  

The Board finds that her service-connected disabilities have 
not caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of her 
disabilities.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed her claims in 2001, the amendment is not 
applicable to the current claims. 

Low Back Disorder

The Veteran seeks entitlement to service connection for a low 
back disorder.  Service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to the 
lower back or any symptoms reasonably attributed thereto.  
She was discharged under honorable conditions in June 1981 by 
reason of physical disabilities relating to her left knee and 
left ankle which were incurred during service.  At that time, 
she elected not to undergo a separation examination.  
Therefore, no chronic low back disorder was noted in service.

	Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, back pain was reported in 2001.  This is the 
first recorded symptomatology related to a low back disorder, 
coming approximately 20 years after discharge.  Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
Veteran does not endorse a theory of continuity of 
symptomatology.  Rather, she asserts that her back disorder 
developed secondary to her service-connected disabilities.  
	
	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty or her service-
connected disabilities, despite her contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
a September 2001 VA spine examination undertaken specifically 
to address the issue on appeal.  At that time, the Veteran 
reported severe low back pain with radiation to the cervical 
area.    
	
	After a physical examination, the examiner diagnosed 
straightening of the lumbar lordosis suggestive of 
paravertebral muscle spasm and minimal osteopenia.  However, 
the examiner opined that the Veteran's low back condition was 
not directly due to or aggravated by her service-connected 
knee and ankle conditions.  Rather, he concluded that it was 
due to nonservice-connected fibromyalgia.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
	Significantly, there is no contradictory medical evidence of 
record.  Of note, although there are private treatment 
records and VA treatment records reflecting treatment for a 
back condition, these records do not opine as to the 
disorder's etiology.  
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Gynecological Disorders

The Veteran also seeks entitlement to service connection for 
gynecological disorders.  Service treatment records reflect 
no complaints of, treatment for, or a diagnosis related to 
the gynecological system or any symptoms reasonably 
attributed thereto.  As noted above, she was discharged for 
left knee and left ankle disabilities and elected not to 
undergo a separation examination.  Therefore, no 
gynecological disorder was noted in service.

	Next, post-service evidence does not reflect objective 
evidence of gynecological symptomatology for many years after 
service discharge.  Specifically, the Veteran underwent a 
total hysterectomy in 1996.  She subsequently developed 
pelvic pain and underwent a right salpingo-oophorectomy and 
left partial oophorectomy.   This is the first recorded 
symptomatology related to a gynecological disorder, coming 
approximately 15 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the genitourinary system for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   She has 
indicated that her current gynecological disorders initially 
developed in service and gradually worsened after her 
separation from service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes 
the multi-year gap between discharge from active duty service 
(1981) and initial objective evidence of a gynecological 
condition (1996), approximately a 15-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued gynecological symptomatology since 
active service is inconsistent with the other evidence of 
record.  Indeed, while she stated that her disorder began in 
service, she chose to forego a separation examination which 
would have detected any current gynecological problems.  
	
	Moreover, the post-service evidence does not reflect 
treatment related a gynecological disorder for 15 years 
following her brief (3 month) period of active service.  
Although she underwent VA examinations shortly after her 
separation in the early 1980s at which time she reported knee 
and ankle symptomatology, these examination reports were 
devoid of any complaints related to the genitourinary system.  
	
	In addition, service connection may be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's gynecological disorder to active 
duty, despite her contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a September 2001 VA gynecological examination undertaken 
specifically to address the issue on appeal.  At that time, 
the Veteran reported mild pain.  After a physical 
examination, the examiner found it to be a normal 
gynecological examination with a previous history of chronic 
pelvic pain.  The examiner did not relate any gynecological 
disorder to service or to any service-connected disability.    
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

The Board has also considered the Veteran's statements 
asserting a medical nexus between her currently-diagnosed 
disorders and active duty service.  While the Board 
reiterates that she is competent to report symptoms as they 
come to her through her senses, low back and gynecological 
disorders are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2001 and October 2001 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
her of what evidence was required to substantiate the claims 
and of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and Social Security Administration (SSA) 
records.  

Further, the Veteran submitted additional records and written 
statements in support of her claims.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in September 2001, May 2003, January 2006, and 
February 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for residuals of left knee 
arthroscopic surgery is denied.

A rating in excess of 10 percent for residual trauma of the 
left ankle tendon is denied.

Service connection for a low back disorder is denied.

Service connection for a gynecological disorder is denied.


REMAND

Throughout the current appeal, the Veteran has asserted that 
she has developed a psychiatric disorder, to include 
depression and PTSD, as a result of having been sexually 
assaulted by her drill sergeant during basic training.  Post-
service medical records reflect treatment for, and evaluation 
of, a psychiatric disability variously diagnosed as PTSD and 
recurrent major depression.

Although a May 2003 VA PTSD examination explicitly found a 
PTSD assessment to not be warranted, VA treatment records as 
recent as November 2006 reveal treatment for PTSD due to 
military sexual trauma.  

The Board notes, however, that available service treatment 
and personnel records do not discuss this purported in-
service incident.  In any event, the Board acknowledges that 
the relevant regulation stipulate that, if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than a veteran's service records may corroborate his or 
her account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3) (2009).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.  

Here, a complete and thorough review of the claims folder 
indicates that the Veteran has not been informed of the list 
of such sources which is set forth at 38 C.F.R. § 
3.304(f)(3).  Although correspondence dated in May 2003 
indicated the evidence necessary to corroborate a general 
claim for PTSD, it did not state that evidence from sources 
other than a veteran's service records may corroborate his or 
her account of the stressor incident.  

Significantly, the regulations specifically stipulate that VA 
may not deny a PTSD claim based on an in-service personal 
assault without first advising the claimant that evidence 
from sources other than her service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.

Consequently, a remand of the Veteran's psychiatric claim is 
necessary.  On remand, she should be notified of the 
alternative sources of confirmation of her purported in-
service assault.  Id.  Appropriate development should then be 
undertaken, based upon her response.  

Accordingly, the case is REMANDED for the following actions:

1. Inform the Veteran of the alternative 
sources of her purported in-service sexual 
assault and afford her an opportunity to 
respond.  See 38 C.F.R. § 3.304(f)(3).  
Based on her response, complete all 
appropriate development. 

2.  Procure copies of records of 
psychiatric treatment that the Veteran may 
have received at the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico, since February 2009.  Associate all 
such available records with the claims 
folder.  

3.  Only if the assault in verified 
(either in the service personnel records 
or other evidence of record), then the RO 
should schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of her psychiatric 
symptomatology.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent psychiatric pathology should 
be noted in the examination report.  

If PTSD or any other psychiatric disorder 
is diagnosed, the examiner should state 
whether a personal assault was sufficient 
to produce a diagnosis of PTSD or other 
psychiatric disorder and whether there is 
such a link between the personal assault 
and the Veteran's current symptomatology.  

A complete rationale should be given for 
all opinions reached.  The examiner should 
reconcile his/her opinions with those set 
forth by the Veteran's treating VA 
physician in November 2006 and the VA 
examiner in May 2003.  

4.  The RO should then readjudicate the 
issue on appeal.  If the decision remains 
adverse, the Veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal and a summary of 
the evidence of record.  Appropriate time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


